IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-40174
                         Summary Calendar


ELIJAH W. RATCLIFF, Individually
& as Consultant,

                                         Plaintiff-Appellant,

versus

ARCHER MOTOR SALES CORPORATION;
BANK ONE, N.A.; BANK ONE, TEXAS, N.A.,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                            (96-CV-475)
                       --------------------

                         November 3, 1999

Before POLITZ, DAVIS, and WIENER, Circuit Judges.

PER CURIAM:*

     Elijah W. Ratcliff appeals the district court’s order granting

a motion to dismiss his civil complaint for lack of subject-matter

jurisdiction and for failure to state a claim.       The court also

concluded that the complaint was barred by applicable statutes of

limitation.

     A review of the record reflects that the district court did

not err in concluding that Ratcliff’s complaint failed to invoke

either diversity or federal-question jurisdiction.     See 28 U.S.C.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
§§ 1331, 1332; FED. R. CIV. P. 12(b)(3).         Ratcliff has purportedly

sued the private-party defendants for violations of his civil and

constitutional      rights,   but    he    has   neither    identified   any

constitutional provisions that the defendants might have violated

nor suggested how the defendants might have acted under color of

state law.    See 42 U.S.C. § 1983; Cinel v. Connick, 15 F.3d 1338,

1342-43 (5th Cir. 1994). Ratcliff’s conclusional references to the

Consumer Credit Protection Act, the Fair Credit Reporting Act, and

the Truth-in-Lending Act, are not, without more, sufficient to

establish federal jurisdiction.           See Gaar v. Quirk, 86 F.3d 451,

453 (5th Cir. 1996).          Ratcliff has not established diversity

jurisdiction because he has not demonstrated the presence of

complete diversity.     See Whalen v. Carter, 954 F.2d 1087, 1094 (5th

Cir. 1992).

     Ratcliff’s brief does not address the district court’s holding

that his state-law claims, which primarily concern an automobile

purchase by Ratcliff’s father in 1992, were barred by applicable

limitations statues and that he lacked standing to bring the

claims.       The   limitations     and    standing   questions   are    thus

unreviewable on appeal.       Brinkmann v. Dallas County Sheriff Abner,

813 F.2d 744, 748 (5th Cir. 1987).

     Most of the contentions set forth in Ratcliff’s appellate

brief are irrelevant to the issues at hand.                Other claims are

simply preposterous.     For instance, he continues to assert that he

is entitled to $1.85 million in damages, without referring to

evidence or even specifically explaining how he has been injured.


                                      2
His appeal is frivolous.   Accordingly, it is dismissed.   5TH CIR. R.

42.2.

     We previously cautioned Ratcliff that any additional frivolous

appeals would invite the imposition of sanctions.     See Ratcliff v.

Holleman, No. 98-40989 (5th Cir. Apr. 30, 1999) (unpublished).     We

warned him that, “[t]o avoid sanctions, [he] should review any

pending appeals to ensure that they do not raise arguments that are

frivolous.”   Id.   He did not heed the warning.

     We “may impose sanctions on appeal, sua sponte if necessary.”

Farguson v. MBank Houston, N.A., 808 F.2d 358, 360 (5th Cir. 1986).

Accordingly, we hereby impose monetary sanctions against Ratcliff

of $250, payable to the clerk of this court for deposit into the

Treasury of the United States in accordance with 28 U.S.C. §

711(c).   See id.   Additionally, we direct the clerk of this court

to refuse to accept any further filings by Ratcliff until such

monetary sanction is paid in full.    See id.   A judge of this court

may grant relief from this requirement in a proper case.     See id.

Our prior warnings to Ratcliff continue in full force.

APPEAL DISMISSED AS FRIVOLOUS; SANCTIONS IMPOSED.




                                  3